DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,10 in the submission filed 8/3/2021 are acknowledged and accepted.
New Claim 19 is acknowledged and accepted as the subject matter of the claim is similar to the subject matter of the originally filed claims.
The amendments to the Abstract are acknowledged and accepted. 
In view of the amendments to the Abstract and the claims, objections to Abstract and Claims are withdrawn.
Pending Claims are 1-19. 
Response to Arguments
Applicant's arguments filed 8/3/2021 have been fully considered but they are not persuasive. Applicant argues the following and Examiner respectfully disagrees:
Re: Claims 1,10:
a)	Jin teaches that respective widths of the plurality of light shielding layers 2 have widths which are gradually increased as respective distances from the plurality of light shielding layers 2 to a symmetry axis of the display panel are increased, which is contrary to that "the plurality of light-shielding regions of the grating are gradually - decreased as respective distances from the plurality of light-shielding regions to a symmetry axis of the display panel are increased," as recited in claim 1. Although Kim, on the other hand, discloses that a plurality of black stripe patterns 165 have widths which are gradually decreased as respective distances from the black strip patterns 165 to the symmetry axis of the display panel, in view of the above contrary teaching from Jin, those skilled in the art cannot applied the teaching from Kim to Jin. That is, those skilled in the art cannot obtain the technical solution of claim 1 over Jin in view of Kim as these references conflict with one another in their disclosure and teachings. 
	Applicant’s assertion that those skilled in the art cannot obtain the technical solution of claim 1 over Jin in view of Kim as these references conflict with one another in their disclosure and teachings is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness.  Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).  
Now, Jin does not “teach away” from the embodiment in Kim which teaches that "the plurality of light-shielding regions of the grating are gradually - decreased as respective distances from the plurality of light-shielding regions to a symmetry axis of the display panel are increased," because Jin’s  disclosure does not criticize, discredit, or otherwise discourage the solution claimed. Kim’s solution does not render Jin’s device inoperable.
Also, Applicant’s arguments of the unworkability of the combination, due to contradictory teachings of Jin and Kim, appear to be based on a literal application of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Keller at 881, goes on to revisit the long history of the U.S. Court of Customs and Patent Appeals (CCPA) regarding the nature of suggestion established by the combined teachings of the references rather than the actual results of a physical, bodily incorporation:
To justify combining reference teachings in support of a rejection it is not necessary that a device shown in one reference can be physically inserted into the device shown in the other. In re Griver, 53 CCPA 815, 354, F.2d 377, 148 USPQ 197 (1966); In re Billingsley, 47 CCPA 1108, 279 F.2d 689, 126 USPQ 370 (1960). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. In re Wood, 599 F.2d 1032, 202 USPQ 171 (CCPA 1979); In re Passal, 57 CCPA 1151, 426 F.2d 828, 165 USPQ 720 (1970); In re Richman, 57 CCPA 1060, 424 F.2d 1388, 165 USPQ 509 (1970); In re Rosselet, 52 CCPA 1533, 347 F.2d 847, 146 USPQ 183 (1965).

	Jin teaches (figs 3-7) a panel (real plane screen) with a virtual curved display surface (virtual curved screen), comprising: a display panel (real panel screen of a planar display panel) with a plurality of light-shielding regions (light shielding layer 2) spaced apart from each other, and wherein respective widths of the plurality of light-shielding regions (light shielding layer 2) have widths which are gradually increased as respective distances from the plurality of light-shielding regions (light shielding layer 2)   teaches (fig 3, 9, embodiment in fig 9 is being considered, description of fig 3 is applicable to fig 9) a panel (display panel DP) with a display surface (surface of display panel DP), comprising: a display panel (display panel is considered to be including layers 110,150,140,135,120) and a grating (black stripe patterns 165, alternating with transparent openings or spaces),  (black stripe patterns with transparent spaces in between form a grating as alternating light blocking black stripe patterns and  light transmitting spaces diffract light and the structure forms a diffraction grating), wherein the grating (black stripe patterns 165,alternating with transparent openings or spaces)  is disposed at a light-exiting side of the display panel (display panel with layers 110,150,140,135,120), and comprises  a plurality of light-transmitting regions (light transmitting openings or spaces between black stripe patterns 165) and a plurality of light-shielding regions (black stripe patterns 165, formed of an opaque/non transmitting material) spaced apart from each other, respective widths of the plurality of light-shielding regions (black stripe patterns 165, formed of an opaque/non transmitting material)  of the grating (black stripe patterns 165, alternating with transparent openings or spaces) have widths which are gradually decreased as respective distances from the plurality of light-shielding regions (black stripe patterns, formed of an opaque/non transmitting material) to a symmetry axis (symmetry axis of the display panel  is considered to run from up to down in the center of the display panel in fig 9, see annotated fig 9) of the display panel (display panel is considered to be including layers 110,150,140,135,120)  are increased, (widths of black stripe patterns the upper and lower portions of Kim’s display panel are extending left to right in fig 9), respective widths of the plurality of  light-transmitting regions (light transmitting openings or spaces between black stripe patterns 165)  are gradually increased as respective distances from the plurality of light-transmitting regions (light transmitting openings or spaces between black stripe patterns 165) to the symmetry axis of the display panel (display panel is considered to be including layers 110,150,140,135,120) are increased (as the width of black stripe patterns 165 are decreased, the spaces between them are increased in the upper and lower portions of the display panel, which are away from the center portion of the display panel, and extend left to right in fig 9); and  the symmetry axis (symmetry axis of the display panel is considered to run from up to down in the center of the  display panel in fig 9, see annotated fig 9) extends in a first direction from an upper side to a lower side (up to down directions) of the display panel (display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3) .	
	The structure taught in the combined teachings of the references, as set forth above, is a panel with a virtual curved display surface.  Because the structure of the combined system is the same as that claimed, it must inherently perform the same function of display panel.  See MPEP § 2112.01.  
	 
b)	in claim 1, in the left-right direction of the display panel, respective widths of the light-shielding regions are gradually decreased as respective distances from the light- shielding regions to the symmetry axis (extending in an up and down direction of the display panel) are increased. Kim, at [0045], discloses that "the width of the black stripe patterns 165 is relatively small at the center portion of the display panel DP and relatively large at the upper and lower portions of the display panel DP" and "the upper portion, upper block, center portion, center block, lower portion, and lower block are defined along a direction that is directed from an upper side of the display 100 to a lower side of the display panel 100." That is, in Kim, in the up and down direction of the display panel, respective widths of the black stripe patterns 165 are gradually decreased as respective distances from the light- shielding regions to the symmetry axis (shall extend in the left and right direction of the display panel) are increased. 
	Kim’s display device is concerned with a vertical viewing angle of the display device (p13, lines 1-7, p15, lines 1-3, also illustration of vertical viewing angle in figs 5,6 p21, lines 1-3, p22, lines 1-3, p45, lines 1-7). When Kim refers to upper and lower sides of the display 100 (p45, lines 1-7) Kim is referring to the case when the display is held vertically (rotated fig 9 below) and the viewer sees the display with a vertical viewing angle. In such instance the left and right side portions of the display when in a horizontal position (annotated fig 9 below) become the upper and lower sides of the display in the vertical position of the display.
	Hence in Kim’s fig 9, upper and lower sides of the display are the left and right portions of the display from the center of the display. The symmetry axis runs vertically from up to down in fig 9 through the center of the display and if the display is made vertical, the symmetry axis runs from left to right through the center of the display. Kim teaches in fig 9’s embodiment with horizontal display that  in the left-right direction of the display panel, respective widths of the light-shielding regions are gradually decreased as respective distances from the light- shielding regions to the symmetry axis (extending in an up and down direction of the display panel) are increased.

    PNG
    media_image1.png
    286
    691
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    681
    282
    media_image2.png
    Greyscale



c)	Dependent claims are also allowable based on the above.
	Dependent claims are not patentable for at least the same reasons as the base claims.
Claims 1-18 are rejected as follows:

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,5,10,11,14  is/are rejected under 35 U.S.C. 103 as being unpatentable over in Jin et al (US 2016/0187745 A1, of record) view of Kim et al (US 2013/0155505 A1, of record).

Regarding Claim 1, Jin teaches (figs 3-7) a panel (real plane screen, p25, lines 1-15) with a virtual curved display surface (virtual curved screen, p25, lines 1-15), comprising:

	However Jin does not teach a panel comprising a grating, 
	wherein the grating is disposed at a light-exiting side of the display panel, and comprises a plurality of light-transmitting regions and a plurality of light-shielding regions spaced apart from each other, respective widths of the plurality of light-shielding regions of the grating have widths which are gradually decreased as respective distances from the plurality of light-shielding regions to a symmetry axis of the display panel are increased, respective widths of the plurality of respective light-transmitting regions have widths which are gradually increased as respective distances from the plurality of light-transmitting regions to the symmetry axis of the display panel are increased.
	Kim teaches (fig 3, 9, embodiment in fig 9 is being considered, description of fig 3 is applicable to fig 9) a panel (display panel DP, p48, lines 1-3) with a display surface (surface of display panel DP), comprising:
a display panel (display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3) and a grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces),  (black stripe patterns with transparent spaces in 
	wherein the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces)  is disposed at a light-exiting side of the display panel (display panel with layers 110,150,140,135,120, p48, lines 1-3, fig 3), and comprises  a plurality of light-transmitting regions (light transmitting openings or spaces between black stripe patterns 165) and a plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting material, p53, lines 12-16) spaced apart from each other, respective widths of the plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting material, p53, lines 12-16)  of the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces) have widths which are gradually decreased as respective distances from the plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting material, p53, lines 12-16) to a symmetry axis (symmetry axis of the display panel  is considered to run from up to down in the center of the display panel in fig 9, see annotated fig 9) of the display panel (display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3)  are increased, (widths of black stripe patterns 165 are decreased in upper and lower portions which are away from the center portion of the display panel, p72, lines 1-10, the upper and lower portions of Jin’s display panel are extending left to right in fig 9), respective widths of the plurality of  light-transmitting regions (light transmitting openings or spaces between black stripe patterns 165)  are gradually increased as respective distances from the plurality of light-transmitting regions (light and extend left to right in fig 9); and 
the symmetry axis (symmetry axis of the display panel is considered to run from up to down in the center of the  display panel in fig 9, see annotated fig 9) extends in a first direction from an upper side to a lower side (up to down as in annotated fig 9 above) of the display panel(display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3) .	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin to include the teachings of Kim such that a panel comprising a grating, wherein the grating is disposed at a light-exiting side of the display panel, and comprises a plurality of light-transmitting regions and a plurality of light-shielding regions spaced apart from each other, respective widths of the plurality of light-shielding regions of the grating have widths which are gradually decreased as respective distances from the plurality of light-shielding regions to a symmetry axis of the display panel are increased, respective widths of the plurality of respective light-transmitting regions have widths which are gradually increased as respective distances from the plurality of light-transmitting regions to the symmetry axis of the display panel are increased for the purpose of improving luminance uniformity (p70, lines 1-4, p72, lines 1-6).  

	
Regarding Claim 2, Jin-Kim teach the panel with a virtual curved display surface according to claim 1, 
	wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces, Kim), and wherein the virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15)  is formed at an opposite side of the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim)  to the light-exiting side (virtual curved screen is behind planar display screen as in fig 3, Jin and hence opposite side of light exiting side).  

Regarding Claim 5, Jin-Kim teach the panel with a virtual curved display surface according to claim 2, wherein both ends of the virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin, fig 3) do not intersect with the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin).  

Regarding Claim 10, Jin teaches (figs 3-7,11) a display device (display device 100, p55, lines 1-4) comprising a panel (real plane screen, p25, lines 1-15) with a virtual curved display surface (virtual curved screen, p25, lines 1-15), comprising:

	However Jin does not teach a panel comprising a grating, 
	the grating is disposed at a light-exiting side of the display panel, and comprises a plurality of light-transmitting regions and a plurality of light-shielding regions spaced apart from each other, respective widths of the plurality of light-shielding regions of the grating have widths which are gradually decreased as respective distances from the plurality of light-shielding regions to a symmetry axis of the display panel are increased, respective widths of the plurality of respective light-transmitting regions have widths which are gradually increased as respective distances from the plurality of light-transmitting regions to the symmetry axis of the display panel are increased.
	Kim teaches (fig 3, 9, embodiment in fig 9 is being considered, description of fig 3 is applicable to fig 9) a panel (display panel DP, p48, lines 1-3) with a display surface (surface of display panel DP), comprising:
a display panel (display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3) and a grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces),  (black stripe patterns with transparent spaces in 
	the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces)  is disposed at a light-exiting side of the display panel (display panel with layers 110,150,140,135,120, p48, lines 1-3, fig 3), and comprises a plurality of light-transmitting regions (light transmitting openings or spaces between black stripe patterns 165) and a plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting material, p53, lines 12-16) spaced apart from each other, respective widths of the plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting material, p53, lines 12-16)  of the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces) have widths which are gradually decreased as respective distances from the plurality of light-shielding regions (black stripe patterns 165, p48, lines 1-4, formed of an opaque/non transmitting material, p53, lines 12-16) to a symmetry axis (symmetry axis of the display panel  is considered to run from up to down in the center of the display panel in fig 9, see annotated fig 9) of the display panel (display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3)  are increased, (widths of black stripe patterns 165 are decreased in upper and lower portions which are away from the center portion of the display panel, p72, lines 1-10, the upper and lower portions of Jin’s display panel are extending left to right in fig 9), respective widths of the plurality of  light-transmitting regions (light transmitting openings or spaces between black stripe patterns 165)  are gradually increased as respective distances from the plurality of light-transmitting regions (light transmitting openings or and extend left to right in fig 9); and 
the symmetry axis (symmetry axis of the display panel is considered to run from up to down in the center of the  display panel in fig 9, see annotated fig 9) extends in a first direction from an upper side to a lower side (up to down as in annotated fig 9 above)  of the display panel(display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3) .	
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin to include the teachings of Kim such that a panel comprising a grating, wherein the grating is disposed at a light-exiting side of the display panel, and comprises a plurality of light-transmitting regions and a plurality of light-shielding regions spaced apart from each other, respective widths of the plurality of light-shielding regions of the grating have widths which are gradually decreased as respective distances from the plurality of light-shielding regions to a symmetry axis of the display panel are increased, respective widths of the plurality of respective light-transmitting regions have widths which are gradually increased as respective distances from the plurality of light-transmitting regions to the symmetry axis of the display panel are increased for the purpose of improving luminance uniformity (p70, lines 1-4, p72, lines 1-6).

	
Regarding Claim 11, Jin-Kim teach the display device according to claim 10, 
	wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces, Kim), and wherein the virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15)  is formed at an opposite side of the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim)  to the light-exiting side (virtual curved screen is behind planar display screen as in fig 3, Jin and hence opposite side of light exiting side).  

Regarding Claim 14, Jin-Kim teach the display device according to claim 11, wherein both ends of the virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin, fig 3) do not intersect with the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin).  

Claims 4, 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over in Jin et al (US 2016/0187745 A1, of record) view of Kim et al (US 2013/0155505 A1, of record) as applied to claims 2,11 and further in view of Ekambaram et al (US 2017/0262961 A1, of record).

Regarding Claim 4, Jin-Kim teach the panel with a virtual curved display surface according to claim 2.
	However Jin-Kim do not teach
	wherein both ends of the virtual curved surface intersect with the display panel.  
	Jin-Kim and Ekambaram are related as virtual curved display surfaces and display panels.
	Ekambaram teaches (fig 3C)
	wherein both ends of the virtual curved surface (virtual surface 306, p36, lines 1-4) intersect with the display panel (physical display 304, p36, lines 1-4).  
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Ekambaram such that wherein both ends of the virtual curved surface intersect with the display panel for the purpose of adapting the curvature of the virtual display surface so that a larger dimension of a digital object can fit on the physical display (p19, lines 5-13).

Regarding Claim 13, Jin-Kim teach the display device according to claim 11.
	However Jin-Kim do not teach
	wherein both ends of the virtual curved surface intersect with the display panel.  
Jin-Kim and Ekambaram are related as virtual curved display surfaces and display panels.
	Ekambaram teaches (fig 3C)

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Ekambaram such that wherein both ends of the virtual curved surface intersect with the display panel for the purpose of adapting the curvature of the virtual display surface so that a larger dimension of a digital object can fit on the physical display (p19, lines 5-13).

Claims 6,8,15,17   is/are rejected under 35 U.S.C. 103 as being unpatentable over in Jin et al (US 2016/0187745 A1, of record) view of Kim et al (US 2013/0155505 A1, of record) as applied to claims 2,11 and further in view of Lee et al (US 2016/0100119 A1, of record).

Regarding Claim 6, Jin-Kim teach the panel with a virtual curved display surface according to claim 1, wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces, Kim).
	However Jin-Kim do not teach

	Jin-Kim and Lee are related as virtual curved display surfaces and display panels.
	Lee teaches (fig 3)
	 wherein the virtual curved surface (virtual curved surface on which visible image 141 is formed, p89, lines 1-3, display 140a provides a curved display effect, p91, lines 1-2) is formed at the light-exiting side (curved effect is in front of the display which is the light exiting side of 140a) of the display panel (display 140a, p89, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Lee such that and wherein the virtual curved surface is formed at the light-exiting side of the display panel for the purpose of utilizing a way of improving viewing of a curved image, (p3 lines 1-4).

Regarding Claim 8, Jin-Kim-Lee teach the panel with a virtual curved display surface according to claim 6, wherein the virtual curved surface (virtual curved surface on which visible image 141 is formed, p89, lines 1-3, display 140a provides a curved display effect, p91, lines 1-2, Lee) is tangent to the display panel (display 140a, p89, lines 1-3). 

Regarding Claim 15, Jin-Kim teach the display device according to claim 10, wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, 
	However Jin-Kim do not teach
	and wherein the virtual curved surface is formed at the light-exiting side of the display panel.
	Jin-Kim and Lee are related as virtual curved display surfaces and display panels.
	Lee teaches (fig 3)
	 wherein the virtual curved surface (virtual curved surface on which visible image 141 is formed, p89, lines 1-3, display 140a provides a curved display effect, p91, lines 1-2) is formed at the light-exiting side (curved effect is in front of the display which is the light exiting side of 140a) of the display panel (display 140a, p89, lines 1-3).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Lee such that and wherein the virtual curved surface is formed at the light-exiting side of the display panel for the purpose of utilizing a way of improving viewing of a curved image, (p3 lines 1-4).

Regarding Claim 17, Jin-Kim-Lee teach the display device according to claim 15, wherein the virtual curved surface (virtual curved surface on which visible image 141 is formed, p89, lines 1-3, display 140a provides a curved display effect, p91, lines 1-2, Lee) is tangent to the display panel (display 140a, p89, lines 1-3). 

Claims 9,18  is/are rejected under 35 U.S.C. 103 as being unpatentable over in Jin et al (US 2016/0187745 A1, of record) view of Kim et al (US 2013/0155505 A1, of record) as applied to claims 1,10 and further in view of Park et al (US 2016/0133169 A1, of record).

Regarding Claim 9, Jin-Kim teach the panel with a virtual curved display surface according to claim 1, 
	wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces, Kim).
	However Jin-Kim do not teach
	wherein a part of the virtual curved surface is located at the light-exiting side of the display panel, and another portion of the virtual curved surface is located at an opposite side of the display panel to the light-exiting side.
	Jin-Kim and Park are related as virtual curved display surfaces and display panels.
	Park teaches (fig 6)
	wherein a part (part of curve IS above the curve P) of the virtual curved surface (virtual curved IS, p65, lines 1-5) is located at the light-exiting side (p66, lines 1-3, 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Park such that wherein a part of the virtual curved surface is located at the light-exiting side of the display panel, and another portion of the virtual curved surface is located at an opposite side of the display panel to the light-exiting side for the purpose of utilizing a technique for correction of image distortion (p14, lines 2-4).

Regarding Claim 18, Jin-Kim teach the display device according to claim 10, 
	wherein light emitted from the display panel (real panel screen of a planar display panel, p5, lines 1-2, Jin, display panel is considered to be including layers 110,150,140,135,120, p48, lines 1-3, fig 3, Kim) forms a virtual curved surface (virtual curved surface of virtual curved screen, p25, lines 1-15, Jin) through the grating (black stripe patterns 165, p48, lines 1-4 alternating with transparent openings or spaces, Kim).
	However Jin-Kim do not teach

	Jin-Kim and Park are related as virtual curved display surfaces and display panels.
	Park teaches (fig 6)
	wherein a part (part of curve IS above the curve P) of the virtual curved surface (virtual curved IS, p65, lines 1-5) is located at the light-exiting side (p66, lines 1-3, viewing distance is in the y direction and hence light exiting side is upward of display 110) of the display panel (curved display panel 110, p65, lines 1-5), and another portion (part of IS below the curve P) of the virtual curved surface (virtual curved IS, p65, lines 1-5) is located at an opposite side of the display panel (curved display panel 110, p65, lines 1-5) to the light-exiting side (p66, lines 1-3, viewing distance is in the y direction and hence light exiting side is upward of display 110).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jin-Kim to include the teachings of Park such that wherein a part of the virtual curved surface is located at the light-exiting side of the display panel, and another portion of the virtual curved surface is located at an opposite side of the display panel to the light-exiting side for the purpose of utilizing a technique for correction of image distortion (p14, lines 2-4).
Allowable Subject Matter
Claims 3,7, 12,16, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 19 is allowed over the cited art of record for instance (US 2016/0187745 A1, US 2013/0155505 A1) for at least the reason that the cited art of record fails to teach or reasonably suggest a panel with a virtual curved display, the display in combination with limitations in Lines 1-17,33-37 of the claim, comprising:
“when the virtual curved surface is formed at the opposite side of the display panel to the light-exiting side, a formula used to calculate the respective width of each of the light- shielding regions is:

    PNG
    media_image3.png
    50
    109
    media_image3.png
    Greyscale
 and
a formula used to calculate the respective width of each of the light-transmitting regions is:

    PNG
    media_image4.png
    48
    139
    media_image4.png
    Greyscale

when the virtual curved surface is formed at the light-exiting side of the display panel, a formula used to calculate the respective width of each of the light-transmitting regions is:

    PNG
    media_image5.png
    55
    104
    media_image5.png
    Greyscale
and
a formula used to calculate the respective width of each of the light-shielding regions is:

    PNG
    media_image6.png
    54
    140
    media_image6.png
    Greyscale

x is a distance between the virtual curved surface and the display panel, and is a variable; w is the width of the light-shielding region; h is a distance between the grating and the display panel; D is an interval between pupils of left and right eyes of a user; L is a distance from the left and right eyes of the user to the display panel; s is the width of the light-transmitting region; and p is a width of one of a sub-pixel and a pixel of the display panel;”.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/J.V.D/
Jyotsna V Dabbi							11/16/2021Examiner, Art Unit 2872                                                                                                                                                                                                        16302026


/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872